Citation Nr: 9915226	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-18 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for cervical and lumbar 
spine disabilities, claimed as residuals of exposure to 
ionizing radiation during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from October 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1994 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
cervical spondylosis with bilateral nerve root distortion at 
C4-5 and C5-6 and degenerative joint disease of the 
lumbosacral spine with root distortion at L4-5, all claimed 
as a residual of exposure to ionizing radiation during 
service.

At the December 1998 hearing before a member of the Board in 
Washington, D.C. (Board Central Office Hearing), and in a 
December 1998 statement in support of claim, the veteran 
claimed entitlement to service connection for colon polyps 
and skin cancer, claimed as residuals of ionizing radiation 
exposure.  This matter has not been addressed by the RO and 
it is referred to the RO for appropriate development.  

At the December 1998 Board Central Office Hearing, the 
veteran also testified that he injured his ribs in service.  
The Board notes that entitlement to service connection for 
residuals of a rib injury has previously been finally denied 
and that new and material evidence is required to reopen a 
claim for service connection for residuals of a rib injury.  
This matter is referred to the RO for appropriate action.  

In September 1992, the representative submitted evidence and 
stated that the evidence was submitted in support of a claim 
for service connection for "nerves."  It appears that the 
veteran may be seeking service connection for a nervous 
disorder and this matter is referred to the RO for 
appropriate action.  



FINDING OF FACT

No disorder of the cervical or lumbar spine was shown in 
service and the record contains no competent medical evidence 
which relates a current disorder of the cervical or lumbar 
spine, first shown many years after service, to service or 
any incident therein, including the alleged inservice 
radiation exposure.


CONCLUSION OF LAW

The veteran's claim for service connection for disabilities 
of the cervical and lumbar spine, claimed as residuals of 
ionizing radiation exposure, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical and personnel records include no evidence 
whatsoever of a spine disorder.  The enlistment, entrance, 
and discharge examination reports show that the neck and 
spine were normal.  A May 29, 1946, record shows that he was 
examined and found physically qualified for transfer and for 
overseas duty.  The service records show that, on May 29, 
1946, the veteran was transferred from USNTADC, WIMVA to the 
receiving station at Treasure Island in San Francisco, 
California "FURAS Code 80 COMWESSEAFRON."  The reporting 
ultimate destination was noted to be U.S. RECSHIP San 
Francisco.  On July 22, 1946, the veteran was transferred 
from the USS Chicago (CA-136) to the USS General Randall (AP-
115) for further transfer to the nearest receiving station in 
the Continental United States and further transfer to PSC, 
Bainbridge, MD, for separation.  Under marks assigned upon 
transfer it was noted "less than a month." 

An April 1980 VA examination report shows that carriage and 
posture was normal and that the veteran's neck was normal.  
The examination report included no evidence of relevant 
complaints, findings, or diagnoses.  

July and August 1980 VA outpatient treatment records show 
that the veteran was treated for complaints of neck pain that 
radiated into his head; pain, numbness, and weakness of both 
arms since February 1980; neck and upper extremity pain and 
paresthesias; numbness in the hands; and leg pain.  The 
veteran reported that, in 1978, he had been in a car accident 
and hit his head and that he had had no treatment at that 
time.  Another treatment record reports a history of a 
fractured cervical spine in a motor vehicle accident in the 
1970's which resulted in his being put in traction.  The 
assessments included radiculopathy, neck pain secondary to 
degenerative joint disease, radicular "p.?", pain in lower 
extremities of unknown cause, and questionable rheumatoid 
arthritis.  

In a May 1981 letter and treatment record, Dr. W.J.S. 
reported that he had treated the veteran and that the 
diagnoses included cervical discogenic disease, 
osteoarthritis, cervical stenosis, neuritis, and impaired 
cerebral circulation.  Dr. W.J.S. stated that he believed 
that the cervical stenosis had "come on in the intervening 
years."  The physician indicated in the letter that he had 
enclosed copies of hospital summaries and special tests; 
however, these are not of record.  

July and November 1981 bills from Dr. E.J.F. indicate that 
the veteran had been in an accident, that he was treated for 
cervical spine problems, that he had had cervical traction, 
and that he was given a cervical collar.  The July 1981 bill 
shows that the veteran underwent an initial/comprehensive 
orthopedic consultation and that cervical spine X-rays were 
taken.  

In October 1982, he was hospitalized at the Washington, D.C. 
VA Medical Center(MC) and the hospital summary diagnosis was 
dizziness, etiology undetermined.  The hospital summary 
includes no evidence of relevant findings or diagnoses 
regarding the spine.

The veteran was hospitalized at the Richmond, Virginia VAMC 
in September 1981 with complaints of neck pain that radiated 
to both upper extremities and tingling along the fourth and 
fifth fingers bilaterally.  He reported that he had had this 
for two years, that it had become progressively worse, and 
that he had no history of trauma or injury.  It was noted 
that he was thought by neurosurgery and orthopedics in 
Washington to have cervical spondylosis.  Motor examination 
revealed bilateral weakness in all upper extremity muscle 
groups; lower extremity muscle power in all groups was 
normal; sensory examination revealed a vague pattern with 
decreased pin prick in no specific anatomical correlation; 
and deep tendon reflexes were diminished in the upper 
extremities and normal in the lower extremities.  It was 
noted that the impression of high cervical cord problems was 
very unusual for radiculopathy with no specific signs of 
myelopathy.  Myelogram revealed cervical spondylosis with 
nerve root cut off at C4-5 and C5-6 and a probable disc also 
at L4-5 with root distortion on the left.  Based on the 
results of studies performed, the veteran was thought to have 
cervical spondylosis and he was placed in a cervical collar.  
The hospital summary diagnosis included cervical spondylosis, 
with bilateral nerve root distortion at C4-5 and C5-6, and 
probable disc at L4-5, on the left, with root distortion.  It 
was noted that his cervical spondylosis and chronic 
degenerative joint disease of the lower spine was probably of 
a chronic nature.  

The veteran was hospitalized at the Washington, D.C. VAMC 
from February to March 1982 with complaints of neck pain that 
radiated to both arms and low back pain.  It was noted that 
there was cervical radiculopathy.  A myelogram showed 
C4-5, C5-6 bilateral nerve root compression and minor L4-5 
root compression.  X-rays showed anterior erosions of the 
vertebral bodies of T-10 through L-3.  Motor examination on 
admission was 4/5 in the upper extremities and 5/5 in the 
lower extremities, bilaterally; sensory examination was 
grossly intact; and reflexes were +3 and equal bilaterally.  
He was admitted for bed rest and cervical traction; however, 
he refused to comply with the use of cervical traction.  It 
was noted that he remained ambulatory and free of any type of 
noticeable pain during his entire hospital admission.  The 
hospital summary diagnosis included cervical radiculopathy.

January 1983 to August 1987 VA outpatient treatment records 
show that the veteran was treated for complaints of neck 
pain, neck pain radiating to both upper extremities, low back 
pain, numbness in the arms and legs, and lower extremity 
pain.  The impressions included diffuse chronic neck pain.  
These records also show that he underwent physical therapy.  
In March 1985, it was noted that he had been in a recent 
motor vehicle accident and had a cervical strain.  An April 
1985 treatment provider noted that the veteran had long 
standing degenerative joint disease of the cervical spine.  

Records from the Social Security Administration, including 
the June 1984 award letter, show that he was awarded 
disability benefits effective in October 1983; that he was 
disabled under the provisions of the Social Security 
Administration Act commencing in April 1983; that he was 
precluded at that time from performing any substantial 
gainful activity; and that his impairments included severe 
cervical discogenic disease, osteoarthritis, cervical 
stenosis, neuritis, impaired cerebral circulation, and a 
severe emotional disorder.  

In a March 1996 letter, the Defense Nuclear Agency 
acknowledged receipt of an inquiry regarding the veteran and 
the Nuclear Test Personnel Review Program that was submitted 
by J.E.W., of Dutchess County Veterans Affairs in 
Poughkeepsie, New York.  It was noted that the veteran's case 
was being researched and that notification would be issued 
when the research was completed.  It was also noted that 
records retrieval, review, and analysis could take three to 
four months or longer to complete.  The response from the 
Defense Nuclear Agency is not of record.  

At the December 1998 Board Central Office Hearing, the 
veteran testified that he was a steward's mate in service; 
that he had been stationed at Camp Perry, Virginia; and that 
he was sent to a naval base in Yokasuka, Japan in May or June 
1946.  He reported that he did not have a duty station when 
he arrived in Japan until he was assigned to the U.S.S. 
Chicago and that, while he was waiting to be assigned a 
permanent duty station, he took "junkets" in ships to other 
cities including Nagasaki.  He stated that he went to 
Nagasaki for one day in June 1946, that he went to the bomb 
crater, and that the place looked "gassy."  The veteran 
reported that he left Japan from Sasebo.  He indicated that 
the Nuclear Energy Agency had acknowledged that he was 
"there" but that they had the wrong dates.  

At the Board Central Office Hearing, the veteran reported 
that he first had a neck disorder in 1980 or 1981 when he 
woke up and was "just about paralyzed."  He stated that, in 
1986, a Washington, D.C. VAMC physician reviewed X-rays of 
his cervical spine and asked the veteran when all the 
deterioration occurred and whether he had ever been exposed 
to radiation.  The veteran reported that, based on what that 
doctor said, he believed that there was a connection between 
the degeneration of his spine and his inservice radiation 
exposure.  The veteran testified that he continued to receive 
treatment for his cervical spine disorder at the Perry Point, 
Maryland VAMC but that no physician there had indicated that 
there was a relationship between the alleged radiation 
exposure and his spine disability.  He indicated that he was 
still undergoing tests.  The representative requested that 
the record would be held open for 30 days so that the veteran 
could try to obtain an opinion relating his cervical spine 
disorder to his alleged ionizing radiation exposure.  The 
Board member granted this request.  

At the hearing the veteran submitted additional evidence 
which included duplicative evidence from the Social Security 
Administration, a statement from the veteran, and additional 
treatment records.  These treatment records include May 1997 
to May 1998 treatment records from the Perry Point, Maryland 
VAMC which show that his initial treatment at that facility 
was in May 1997 and that he was treated for chronic neck and 
low back pain and pain and numbness in both lower 
extremities.  The assessments and impressions included 
cervical and lumbar spondylosis with probable spinal stenosis 
and degenerative joint disease of the cervical spine.  The 
additional evidence also included an October 1995 statement 
from Dr. D.P.M. which stated that the veteran was being 
treated for advanced degenerative disease of his lumbar spine 
which had recently worsened.  

In January 1999, the veteran requested an extension of the 
time he had to submit additional evidence.  By letter dated 
in January 1999, the Board informed the veteran that his 
motion for an extension of time to submit additional evidence 
was granted and that the record would remain open until 
February 14, 1999.  

In February 1999, he again filed a motion for an extension of 
30 days to submit additional evidence.  Later in February 
1999, he submitted additional evidence that included October 
1988 to May 1997 records from Dr. D.P.M. which show that, 
starting in December 1994, the veteran was treated for back 
pain and leg numbness and weakness and was given a 
lumbosacral support.  He also submitted a March 1988 
musculoskeletal medical report from the New York State 
Department of Social Services Office of Disability 
Determination which shows that the veteran complained of low 
back and neck pain.  It was noted that he wore a lumbosacral 
TLSO with reinforced steel strap.  The diagnosis was cervical 
spondyloarthrosis with bilateral C-8 radiculopathy and lumbar 
spondyloarthrosis with radiculopathy location unknown.  X-
rays showed cervical C5-6 spondyloarthrosis and lumbar 
spondyloarthrosis at L4-5, L5-S1.  

Also in February 1999, the veteran submitted September 1981 
VA hospital records and physical therapy notes which show 
that he was treated for cervical spondylosis and neck pain 
with radiation into the back, shoulders, and upper 
extremities.  It was noted that he had cervical spondylosis.  
The veteran reported that he had had these problems for two 
years and since 1978; that he had no history of trauma or 
injury; and that he had been in an automobile accident in 
1970 which fractured a cervical vertebra and required 
hospitalization and traction.  He also submitted September 
1982 to January 1983 VA treatment records which show that the 
veteran complained of neck and back pain, leg pain, and 
morning stiffness.  An October 1982 record shows that the 
veteran reported that he had had a cervical spine injury 13 
years earlier.  Finally, May to September 1997 VA treatment 
records show that he received treatment and pain medication 
for low back pain and the diagnostic impressions included 
chronic low back pain, rule out radiculopathy.  


Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected if they become manifest 
in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Under the provisions of 38 U.S.C.A. § 1112(c), service 
incurrence may be presumed for certain listed diseases in a 
"radiation-exposed veteran."  A radiation exposed veteran is 
a veteran who participated in a radiation-risk activity while 
on active duty.  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  Radiation risk activity means either on 
site participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, between August 6, 1945 and July 1, 1946; 
or internment as a prisoner of war in Japan during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of veterans who occupied 
Hiroshima or Nagasaki, Japan, as described above.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. §§ 3.309(d)(3)(ii).  
38 C.F.R. § 3.309(d)(1) provides that the diseases listed in 
38 C.F.R. § 3.309(d)(2) shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of 38 C.F.R. § 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2). 

In order to establish a claim under 38 C.F.R. § 3.311(b), the 
veteran must first have been exposed to ionizing radiation 
while in service.  Second, he must have subsequently 
developed one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b)(2).  Finally, the disease must have become 
manifest during the requisite latency period.  38 C.F.R. 
§ 3.311(b)(5).  38 C.F.R. § 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  In addition, 
subsection 3.311(b)(4) provides that, even if the claimed 
disease is not one that is already recognized as radiogenic 
under subsection 3.311(b)(2), the claim will still be 
considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic. 

The provisions of 38 U.S.C.A. §§ 1110 and 1112(c), which 
pertain to presumptive service connection for certain 
disabilities given participation in a "radiation-risk 
activity" described at 38 U.S.C.A. § 1112(c), do not provide 
a presumption of service incurrence for spondylosis of the 
spine with nerve root distortion and radiculopathy, spinal 
discogenic disease, osteoarthritis, neuritis, spinal 
stenosis, or degenerative joint disease of the spine.  
Additionally, the provisions of 38 C.F.R. § 3.311(b)(2) do 
not list these disorders as "radiogenic disease(s)" subject 
to procedural development or service connection thereunder, 
in the absence of competent scientific or medical evidence 
indicating that they are "radiogenic."

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Analysis

The veteran has asserted that his cervical and lumbar spine 
disorders are etiologically related to ionizing radiation 
exposure in service which occurred while he was serving in 
Japan in 1946.  It is noted that he has reported on several 
occasions that he stood and looked over the crater where the 
atomic bomb was dropped in Nagasaki, Japan.  

As noted above, the provisions of 38 U.S.C.A. §§ 1110 and 
1112(c), which pertain to presumptive service connection for 
certain disabilities given participation in a "radiation-
risk activity," do not provide a presumption of service 
incurrence for spondylosis of the spine with nerve root 
distortion and radiculopathy, cervical or lumbar spine 
discogenic disease, osteoarthritis, neuritis, spinal 
stenosis, or degenerative joint disease of the spine.  
Additionally, the provisions of 38 C.F.R. § 3.311(b)(2) do 
not list any of these disorders as "radiogenic disease(s)" 
subject to procedural development or service connection 
thereunder, in the absence of competent scientific or medical 
evidence indicating that they are "radiogenic."  There is no 
competent scientific or medical evidence of record that 
reports that the disabilities in question are radiogenic in 
nature.  Therefore, entitlement to service connection for 
cervical and lumbar spine disorders under 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. §§ 3.309(d), 3.311, must be denied.  

The Board notes that it is not clear whether the veteran had 
ionizing radiation exposure in service.  However, there are 
no outstanding 38 C.F.R. § 3.311 developmental 
responsibilities, as the veteran's cervical and lumbar spine 
disabilities are not listed as "radiogenic" thereunder and no 
competent scientific or medical evidence of record reports 
that the disabilities in question are radiogenic in nature.  
See Wandel v. West, 11 Vet. App. 200 (1998). 

The service medical records include no evidence whatsoever of 
a spine disability and the veteran has not asserted that he 
had problems with his spine in service.  In fact, the veteran 
has reported that he first had spine disorders in early 1980 
when he woke up one morning and was "just about paralyzed."  
A November 1990 letter from the veteran and several treatment 
records show that the veteran reported that he had been in a 
post-service automobile accident sometime in the 1970's which 
resulted in a fractured cervical spine, hospitalization, and 
traction; and that he had been in an automobile accident in 
1985 that resulted in a cervical strain.  

There is no medical evidence of record opining that the 
veteran developed a disability of the spine as a result of 
in-service ionizing radiation exposure or that a disability 
of the spine is otherwise related to service.  Additionally, 
there is no competent scientific or medical evidence of 
record that any of the veteran's spine disorders is a 
"radiogenic disease" or that these disorders were caused by 
claimed in-service radiation exposure or any other incident 
of service origin.  

The veteran has asserted that, in 1986, a VA physician asked 
him where the deterioration in his spine came from, where he 
was during the war, and whether he was exposed to radiation.  
The veteran stated that, based on what this doctor said, he 
believed that his spinal disorders were related to his 
radiation exposure in service.  However, although the claims 
file includes numerous VA treatment records including some 
dated in 1986, there is no evidence of a medical opinion that 
relates the veteran's disorders of the spine to service or to 
the alleged radiation exposure therein.  The veteran, as a 
layperson, is incapable of opining that there is a nexus 
between alleged in-service radiation exposure and his 
disabilities of the spine which were first shown many years 
after service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993). 

Therefore, there is no competent medical evidence of record 
showing that the veteran's claimed disabilities had their 
onset in service or were due to any in-service disease or 
injury, including alleged radiation exposure.  See Combee.  
Accordingly, the claim is not well grounded and is denied.  
See Caluza, Grottveit.  

The veteran has been advised of the well grounded claim 
requirements and afforded an opportunity to submit evidence 
of well grounded claims.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Robinette v. Brown, 8 Vet. App. 69, 78 (1995); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Where the 
claimant has failed to submit a well-grounded claim, VA does 
not have a statutory duty to assist the claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  The 
Board notes that the record includes treatment records that 
state that the veteran had been treated by private physicians 
or at private medical facilities; however, it is not clear 
that the veteran was treated for spinal disorders at these 
facilities and there is no indication that these treatment 
providers would provide the required nexus opinion.  
Additionally, the veteran has been treated at several VA 
facilities; however, it appears that these records have been 
obtained and he testified that his physicians had not 
provided the required nexus opinion.  The VA is not on notice 
of any other known and existing evidence which would make the 
adjudicated service connection claim plausible.  Moreover, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the duty to assist does not require 
the VA to go on endless fishing expeditions in order to find 
evidence which might possibly support a claim while the 
claimant waits in a passive role.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  


ORDER

Entitlement to service connection for cervical and lumbar 
spine disabilities, claimed as a residual of exposure to 
ionizing radiation during service is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

